DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-04-00296-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


DAVID ATKINS, MARK ATKINS AND
NB FORREST MANAGEMENT, INC.,           §     APPEAL FROM THE 124TH
APPELLANTS

V.                                                                         §     JUDICIAL DISTRICT COURT OF

HEATHER HERZIG,
APPELLEE                                                        §     GREGG COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellants have filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  In their motion, Appellants represent that the parties
have reached an agreement that disposes of all issues presented for appeal.  Because Appellants have
met the requirements of Texas Rule of Appellate Procedure 42.1(a)(2), the motion is granted, and
the appeal is dismissed. 
Opinion delivered January 5, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




(PUBLISH)